Citation Nr: 0406083	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for duodenal ulcer, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the claims.

As an additional matter, the Board notes that the veteran's 
Notice of Disagreement also addressed the denial of his claim 
of entitlement to nonservice-connected pension benefits.  
However, this claim was subsequently allowed by a March 2003 
rating decision.  In view of the foregoing, this issue has 
been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that on his March 2003 VA Form 9 (Appeal to 
the Board), the veteran indicated that he did not want a 
Board hearing.  However, in a January 2004 statement, he 
reported that he wanted to amend his VA Form 9 to include a 
videoconference.  Similarly, in a concurrent statement, the 
veteran's representative asserted that the veteran would 
present his argument at a video hearing with a Member of the 
Board.  Further, on the VA Form 8 (Certification of Appeal) 
it was noted that the veteran had requested a videoconference 
hearing, but no transcript is on file.  In short, the veteran 
has requested a videoconference hearing before a Veterans Law 
Judge of the Board, but no such hearing has been held.  

Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is 
REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


